EXHIBIT 10.1

 

--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

by and between

ZAPATA CORPORATION

and

OMEGA PROTEIN CORPORATION

Dated as of September 8, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS, USAGE, ETC.

   1

SECTION 1.1 Defined Terms.

   1

SECTION 1.2 Usage of Terms.

   6

SECTION 1.3 References to Articles and Sections.

   6

ARTICLE 2 SALE AND PURCHASE OF THE SHARES

   6

SECTION 2.1 Sale and Purchase.

   6

SECTION 2.2 Adjustments Upon Changes in Capitalization.

   7

ARTICLE 3 ESCROW

   7

SECTION 3.1 Escrow of the Shares and the Purchase Price.

   7

SECTION 3.2 Distributions and Accrued Interest.

   8

SECTION 3.3 Release from Escrow.

   8

ARTICLE 4 CLOSING

   8

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE SELLER

   9

SECTION 5.1 Due Organization.

   9

SECTION 5.2 Power and Authority; Authorization; Binding Effect; Approval.

   9

SECTION 5.3 Ownership of the Shares and the Call Option Shares.

   10

SECTION 5.4 Consents and Approvals.

   10

SECTION 5.5 Compliance with Applicable Law; No Conflicts.

   10

SECTION 5.6 Litigation.

   10

SECTION 5.7 Brokers.

   11

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

   11

SECTION 6.1 Due Organization.

   11

SECTION 6.2 Power and Authority; Authorization; Binding Effect; Approvals;
Opinions.

   11



--------------------------------------------------------------------------------

SECTION 6.3 Consents and Approvals.

   12

SECTION 6.4 Compliance with Applicable Law: No Conflicts.

   13

SECTION 6.5 Litigation.

   13

SECTION 6.6 Solvency and Surplus.

   13

SECTION 6.7 Accuracy of 1934 Act Reports.

   14

SECTION 6.8 Purchaser Information in Information Statement.

   14

SECTION 6.9 Brokers.

   14

SECTION 6.10 Cerberus Commitment Letter.

   14

SECTION 6.11 No Resale.

   15

SECTION 6.12 No Ownership of Seller Common Stock.

   15

ARTICLE 7 COVENANTS

   15

SECTION 7.1 Acquisition Proposals.

   15

SECTION 7.2 No Acquisition of Common Stock.

   16

SECTION 7.3 Information Statement.

   17

SECTION 7.4 Reports Under the Exchange Act.

   17

SECTION 7.5 Directors’ and Officers’ Insurance and Indemnification.

   18

SECTION 7.6 Consents and Approvals.

   18

SECTION 7.7 Reasonable Best Efforts; Cooperation.

   18

SECTION 7.8 Consummation of Financing.

   18

SECTION 7.9 Publicity.

   19

SECTION 7.10 Post-Closing Purchaser Registration Statement and Restrictions on
Omega’s Sale of its Stock.

   19

ARTICLE 8 CONDITIONS TO CLOSING

   20

SECTION 8.1 Conditions to Obligations of the Seller.

   20

SECTION 8.2 Conditions to Obligations of the Purchaser.

   21

ARTICLE 9 FURTHER AGREEMENTS

   22

 

ii



--------------------------------------------------------------------------------

SECTION 9.1 Voting.

   22

SECTION 9.2 Call Option.

   23

SECTION 9.3 Cooperation with Financial Reporting.

   25

ARTICLE 10 TERMINATION

   25

SECTION 10.1 Termination.

   25

SECTION 10.2 Procedure and Effect of Termination.

   26

SECTION 10.3 Purchaser’s Remedy

   27

SECTION 10.4 Seller’s Remedy.

   27

SECTION 10.5 Payment.

   27

ARTICLE 11 SURVIVAL; INDEMNIFICATION

   28

SECTION 11.1 Survival.

   28

SECTION 11.2 Indemnification.

   28

SECTION 11.3 Procedures.

   28

SECTION 11.4 Payment of Indemnification Payments; Insurance; Remedy.

   30

ARTICLE 12 MISCELLANEOUS

   30

SECTION 12.1 Notices.

   31

SECTION 12.2 Choice of Law.

   31

SECTION 12.3 Expenses.

   32

SECTION 12.4 No Consequential or Punitive Damages.

   32

SECTION 12.5 Titles.

   32

SECTION 12.6 Waiver.

   32

SECTION 12.7 Binding; Third-Party Beneficiaries.

   32

SECTION 12.8 Entire Agreement.

   32

SECTION 12.9 Severability.

   32

SECTION 12.10 Modification.

   33

SECTION 12.11 Counterparts.

   33

SECTION 12.12 Time of Essence.

   33

 

iii



--------------------------------------------------------------------------------

Exhibit A – Majority Stockholder Written Consent

Exhibit B – Letter Agreements with Purchaser Executive Officers

Exhibit C –Form Amended and Restated Registration Rights Agreement

Exhibit D – Form of Opinion Letter for Purchaser’s Counsel

Exhibit E – Form of Opinion Letter for Seller’s Counsel

Exhibit F – Forms of Resignation of Avram A. Glazer and Leonard DiSalvo

Exhibit G – Form of Call Option Exercise Notice

Exhibit H – Form of Seller Call Option Exercise Closing Certificate

Exhibit I – Form of Purchaser Call Option Exercise Closing Certificate

 

iv



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT dated as of September 8, 2006 (this “Agreement”),
is entered into by and between Zapata Corporation, a Nevada corporation (the
“Seller”), and Omega Protein Corporation, a Nevada corporation (the
“Purchaser”). (Each of the Seller and the Purchaser is a “Party”, and together
are the “Parties”).

RECITALS

WHEREAS, the Seller is the beneficial owner of 14,501,000 shares of the common
stock, par value $0.01 per share (the “Common Stock”), of the Purchaser;

WHEREAS, the Purchaser desires to repurchase from the Seller, and the Seller
desires to sell to the Purchaser, 9,268,292 shares of Common Stock held by the
Seller and represented by that certain share certificate of the Purchaser number
OM0000230 registered in the name of the Seller dated September 6, 2006 (the
“Shares”), upon the terms and subject to the conditions contained in this
Agreement;

WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to grant to the Purchaser, an option to acquire all of the shares of
Common Stock held by the Seller on the date of the exercise of such option, upon
the terms and subject to the conditions contained in this Agreement (the “Call
Option Shares”);

WHEREAS, concurrently with the execution and delivery of this Agreement, the
holder of a majority of the outstanding shares of common stock, par value $0.01
per share, of the Seller (the “Seller Common Stock”) has duly executed and
delivered to the Seller a written consent, a copy of which is attached hereto as
Exhibit A (the “Majority Stockholder Written Consent”), approving this Agreement
and the transactions contemplated hereby, including the sale of the Shares and
the Call Option Shares, in accordance with the requirements of the NGCL and the
Seller’s articles of incorporation and bylaws; and

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Purchaser Executive Officers have duly executed and delivered to the Purchaser
and the Seller agreements, copies of which are attached hereto as Exhibit B,
confirming that neither this Agreement nor the transactions contemplated hereby,
including the sale of the Shares and the Call Option Shares, shall constitute a
change of control for the purposes of their employment or change of control
agreements with the Purchaser.

NOW, THEREFORE, in consideration of the premises and covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Seller and the Purchaser agree as
follows:

ARTICLE 1

DEFINITIONS, USAGE, ETC.

SECTION 1.1 Defined Terms. As used in this Agreement, the terms below have the
following meanings:

“Accrued Interest” has the meaning assigned to such term in Section 3.1.

 

1



--------------------------------------------------------------------------------

“Acquisition Documents” shall mean this Agreement, the Escrow Agreement, the
Amended and Restated Registration Rights Agreement and each of the other
certificates, documents and instruments to be executed and delivered by the
Parties hereto pursuant to the terms hereof.

“Acquisition Proposal” shall mean any inquiry, proposal, offer or action
relating to, or that is reasonably likely to lead to, any sale, exchange,
transfer or other disposition of any or all of a number of shares of Common
Stock that exceeds the Pre-Closing Remaining Shares.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interest, by contract or otherwise). For the purposes of this
Agreement, an Affiliate of the Purchaser shall not be deemed to include the
Seller, and an Affiliate of the Seller shall not be deemed to include the
Purchaser.

“Agreement” has the meaning assigned to such term in the preamble.

“Amended and Restated Registration Rights Agreement” means the Amended and
Restated Registration Rights Agreement in the form attached as Exhibit C which
amends and restates the Registration Rights Agreement.

“Applicable Law” means, with respect to any Person, any Law applicable to such
Person or its business, properties or assets.

“Beneficially Own” has the meaning set forth in Rule 13d-3 under the Exchange
Act.

“Call Option” has the meaning assigned to such term in Section 9.2(a).

“Call Option Closing” has the meaning assigned to such term in Section 9.2(b).

“Call Option Closing Date” has the meaning assigned to such term in
Section 9.2(a).

“Call Option Exercise Notice” has the meaning assigned to such term in
Section 9.2(a).

“Call Option Exercise Period” has the meaning assigned to such term in
Section 9.2(a).

“Call Option Purchase Price” has the meaning assigned to such term in
Section 9.2(a).

“Call Option Shares” has the meaning assigned to such term in the recitals.

“Call Option Transaction” has the meaning assigned to such term in Section 9.2.

“Cerberus Commitment Letter” means the commitment letter dated September 8, 2006
from Ableco Finance LLC, an affiliate of Cerberus Capital Management, L.P., to
provide debt

 

2



--------------------------------------------------------------------------------

financing (the “Financing”) for (i) acquiring the Shares, (ii) providing future
working capital and (iii) paying fees and expenses related thereto, together
with any amendments or supplements thereto or replacements thereof obtained by
the Purchaser from time to time.

“Closing” has the meaning assigned to such term in Article 4.

“Closing Date” has the meaning assigned to such term in Article 4.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning assigned to such term in the recitals.

“Damages” has the meaning assigned to such term in Section 11.2.

“Direct Claim” has the meaning assigned to such term in Section 11.3.

“Distributions” has the meaning assigned to such term in Section 3.1.

“EBITDA” means, for the applicable period, the Purchaser’s consolidated net
income (loss) before interest, taxes, depreciation and amortization, excluding
(i) any non-recurring, extraordinary or unusual income, gains or charges
(including without limitation, the “Loss resulting from natural disaster, net
(see Note 11 – Hurricane Losses)” disclosed in the Purchaser’s Form 10-Q for the
period ended September 30, 2005 filed with the Commission), all as determined in
accordance with the generally accepted accounting principles applied on a
consistent basis. For purposes of the forgoing, net income shall exclude the
income or loss of any entity accrued prior to the date on which it becomes a
subsidiary or is merged into or consolidated with Purchaser or any subsidiary of
Purchaser or the date on which such entity’s assets are acquired by the
Purchaser or any consolidated subsidiary of the Purchaser.

“Encumbrances” has the meaning assigned to such term in Article 2.

“Escrow Agent” has the meaning assigned to such term in Section 3.1.

“Escrow Agreement” has the meaning assigned to such term in Section 3.1.

“Escrow Date” has the meaning assigned to such term in Section 3.1.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Financing” has the meaning assigned to such term in the definition of Cerberus
Commitment Letter in Section 1.1.

“Financing Transaction Documents” means the definitive agreements, notes,
instruments and other documents to be executed by the Purchaser and/or any of
its subsidiaries and Ableco Finance LLC, with respect to which the Financing is
be provided to the Purchaser.

“Governmental Authority” means any federal, state or local government, or any
political subdivision of any of the foregoing, or any court, agency or other
entity, body, organization or group, exercising any executive, legislative,
judicial, quasi judicial, regulatory or administrative function of government.

 

3



--------------------------------------------------------------------------------

“Indemnified Party” has the meaning assigned to such term in Section 11.3.

“Indemnifying Party” has the meaning assigned to such term in Section 11.3.

“Information Statement” has the meaning assigned to such term in Section 5.4.

“Interest Margin Amount” has the meaning assigned to such term in Section 3.2.

“Law” means all applicable state and federal laws, statutes, rules and
regulations and ordinances including all applicable decisions of courts having
the effect of law in any such jurisdiction.

“Majority Stockholder Written Consent” has the meaning assigned to such term in
the recitals.

“1934 Act Reports” has the meaning assigned to such term in Section 6.7.

“NGCL” means the general corporation law of the State of Nevada contained in
Chapter 78 of the Nevada Revised Statutes.

“NMFS” has the meaning assigned to such term in Section 6.3.

“NMFS Consent” has the meaning assigned to such term in Section 6.3.

“Party” or “Parties” has the meaning assigned to such term in the preamble.

“Person” means any corporation, limited liability company, joint venture,
partnership, individual, limited partnership, trust or other business entity.

“Pre-Closing Remaining Shares” means 5,232,708 shares of Common Stock held by
the Seller on the date of this Agreement less any such shares of Common Stock
that are sold, exchanged, transferred or otherwise disposed of by the Seller on
or before the Closing Date.

“Proxy” has the meaning assigned to such term in Section 9.1.

“Purchase Price” has the meaning assigned to such term in Article 2.

“Purchaser” has the meaning assigned to such term in the preamble.

“Purchaser Executive Officers” means Joseph L. von Rosenberg III, Robert W.
Stockton, John D. Held, J. Scott Herbert and Thomas R. Wittmann.

“Purchaser Information” has the meaning assigned to such term in Section 6.8.

“Qualified Transaction Proposal” has the meaning assigned to such term in
Section 7.1.

 

4



--------------------------------------------------------------------------------

“Registration Period” has the meaning assigned to such term in Section 7.10.

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of April 12, 1998, between the Seller and the Purchaser.

“Remaining Shares” has the meaning assigned to such term in Section 7.4.

“Registration Statement” has the meaning assigned to such term in Section 7.10.

“Representative” means any officer, director, employee, partner, trustee,
attorney, accountant, advisor, agent or other representative of any Person.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” has the meaning assigned to such term in the preamble.

“Seller Common Stock” has the meaning assigned to such term in the recitals.

“Separation Agreement” means the Separation Agreement, dated as of April 12,
1998, between the Seller and the Purchaser.

“Shares” has the meaning assigned to such term in the recitals.

“Special Committee” has the meaning assigned to such term in Section 6.2(b).

“Stockholder Notice Period” has the meaning assigned to such term in
Section 5.4.

“Subject Shares” means both the Shares and the Call Option Shares.

“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture, limited partnership or partnership of
which such Person (a) Beneficially Owns, either directly or indirectly, more
than 50% of (i) the total combined voting power of all classes of voting
securities of such entity, (ii) the total combined equity interests or (iii) the
capital or profit interests in the case of a partnership; or (b) otherwise has
the power to vote or to direct the voting of sufficient securities to elect a
majority of the board of directors or similar governing body; provided, however,
that the Purchaser shall not be considered a Subsidiary of the Seller for the
purposes of this Agreement.

“Superior Proposal” means any Acquisition Proposal (on its most recently amended
or modified terms, if amended or modified) (i) involving the acquisition of all
of the Shares and (ii) with respect to which the Seller’s board of directors
(A) determines in good faith that such Acquisition Proposal, if accepted, is
reasonably likely to be consummated on a timely basis, taking into account all
legal, financial, regulatory and other aspects of the Acquisition Proposal and
the Person making the Acquisition Proposal, (B) determines in its good faith
judgment (based on, among other things, the advice of its outside financial
advisor) to be more favorable, from a financial point of view, to the Seller’s
stockholders than the sale of the Shares pursuant to the terms hereof taking
into account all relevant factors (including whether, in the good faith judgment
of the Seller’s board of directors, after obtaining the advice of such financial
advisor,

 

5



--------------------------------------------------------------------------------

any proposed changes to this Agreement that may be proposed by the Purchaser in
response to such Acquisition Proposal) and (C) which provides that any requisite
external financing (sufficient to pay the cash portion, if any, of the proposed
transaction consideration and expenses related thereto) is either then committed
or otherwise funded and not subject to any contingency other than those
contained in the Cerberus Commitment Letter.

“Third-Party Claim” means any claim, demand, action, suit or proceeding made or
brought by any Person who or which is not a party to this Agreement or who or
which is not an Affiliate of any Party to this Agreement.

“TM Capital Solvency Opinion” has the meaning assigned to such term in
Section 6.2(d).

“Transaction” means the repurchase of the Shares by the Purchaser from the
Seller, including the financing of the Purchase Price by the Financing, upon the
terms and subject to the conditions contained in this Agreement.

“Transaction Documents” means the Acquisition Documents together with the
Financing Transaction Documents.

“Voting Agreement Certificate” has the meaning assigned to such term in
Section 9.1.

“Voting Agreement Termination Event” means the earlier to occur of the following
dates (a) the last day of any 12 calendar month period in which the Purchaser’s
trailing 12-month EBITDA is less than $15,000,000, (b) the continuation of an
uncured or unwaived event of default or default for more than 30 days on one or
more of the Purchaser’s outstanding indebtedness for borrowed money in excess of
$1,000,000 or (c) the first day following the Call Option Exercise Period that
the average closing price of the Common Stock for 10 consecutive trading days is
less than the Call Option Purchase Price.

“Voting Securities” has the meaning assigned to such term in Section 9.1.

SECTION 1.2 Usage of Terms. Except where the context otherwise requires, words
importing the singular number shall include the plural number and vice versa.

SECTION 1.3 References to Articles and Sections. All references in this
Agreement to Articles and Sections (and other subdivisions), Exhibits and
Schedules refer to the corresponding Articles, Sections (and other
subdivisions), Exhibits and Schedules of to this Agreement, unless the context
expressly, or by necessary implication, otherwise requires.

ARTICLE 2

SALE AND PURCHASE OF THE SHARES

SECTION 2.1 Sale and Purchase.

(a) On the terms and subject to the conditions contained in this Agreement, the
Seller is selling, conveying, transferring and assigning to the Purchaser, and
the Purchaser is acquiring from the Seller, the Shares at a purchase price of
$5.125 per Share for an aggregate purchase

 

6



--------------------------------------------------------------------------------

price of $47,500,000 (the “Purchase Price”) payable in cash at the Closing
against the delivery of the share certificates for the Shares, duly endorsed for
transfer, free and clear of all liens, pledges, adverse claims, restrictions on
transfer or voting, hypothecations, mortgages, security interests, charges,
options, right of first refusal or any other encumbrances (“Encumbrances”) other
than those arising from applicable federal and state securities laws.

(b) The Purchaser hereby waives any and all notice requirements that otherwise
apply to the transfer, sale or assignment of the Subject Shares under the
Separation Agreement or otherwise.

(c) At the Closing, the Purchaser shall give directions to its transfer agent to
retire all of the Shares upon the purchase thereof and to cancel all
certificates representing the Shares.

(d) At the Closing, the Parties shall execute and deliver to each other the
Amended and Restated Registration Rights Agreement.

SECTION 2.2 Adjustments Upon Changes in Capitalization. In the event of any
reorganization, recapitalization, split, merger, stock split, stock dividend,
combination or exchange of shares, or issuance of other securities in exchange
for Common Stock that results in a change in the number and the kind of shares
of Common Stock or securities convertible into Common Stock, the terms “Shares”
and “Call Option Shares” shall be deemed to refer to and include the Shares and
Call Option Shares, respectively, as well as all such dividends and
distributions thereon, and the Seller shall deliver the Shares and all such
dividends and distributions to the Purchaser at the Closing and the Call Option
Shares and all such dividends and distributions to the Purchaser at the Call
Option Closing if the Call Option is exercised, and the amount to be paid per
share by the Purchaser for the Shares and the Call Option Shares, respectively,
shall be adjusted so that the total amount to be paid by the Purchaser hereunder
as the Purchase Price or the Call Option Purchase Price remains unchanged.

ARTICLE 3

ESCROW

SECTION 3.1 Escrow of the Shares and the Purchase Price. Concurrent with the
execution and delivery of this Agreement, the Seller, the Purchaser and
Manufacturers and Traders Trust Company (the “Escrow Agent”) have entered into
an escrow agreement (the “Escrow Agreement”). Within 45 days following the date
hereof (or such later date or time as the Parties may agree in writing) (the
“Escrow Date”), (i) the Purchaser shall deposit the Purchase Price by wire
transfer of immediately available funds with the Escrow Agent and, (ii) upon
written notice of such deposit by the Purchaser from the Escrow Agent to the
Seller, the Seller shall promptly thereafter deposit the original stock
certificates representing the Shares with the Escrow Agent, together with such
instruments of assignment, conveyance and transfer as Purchaser may deem
necessary or desirable, duly executed by the Seller, in each case to be held in
accordance with and, pending the Closing or the termination of, this Agreement
or the Escrow Agreement in accordance with their respective terms. The Purchase
Price shall earn interest on a daily basis at the rate offered by the Escrow
Agent during the period such amount is on deposit with the Escrow Agent (such
amount of interest, the “Accrued Interest”), and the

 

7



--------------------------------------------------------------------------------

Accrued Interest shall be paid to the Purchaser upon the release of the Purchase
Price to the Seller or the termination of this Agreement or the Escrow Agreement
in accordance with their respective terms. The Purchase Price shall be invested
by the Escrow Agent only in the Permitted Investments (as defined in the Escrow
Agreement). All fees and expenses of the Escrow Agent shall be paid by the
Purchaser. All dividends or distributions (whether in cash, property,
securities, rights or otherwise) declared or paid with respect to the Shares
after the Escrow Date and prior to Closing (the “Distributions”) shall be
(i) delivered by the Seller to the Escrow Agent immediately following receipt
thereof by the Seller and (ii) invested by the Escrow Agent in the Permitted
Investments.

SECTION 3.2 Distributions and Accrued Interest. At Closing, (a) all
Distributions shall be payable to the Purchaser concurrently with the transfer
of the Shares together with all accrued interest thereon while held in escrow,
(b) all Accrued Interest shall be paid to the Purchaser concurrently with the
payment of the Purchase Price to the Seller and (c) the Seller shall pay to the
Purchaser the amount in cash by which the pre-default accrued interest on the
Purchase Price resulting from the Financing exceeds the Accrued Interest (the
“Interest Margin Amount”) through the Closing Date. If this Agreement is
terminated in accordance with its terms, then (x) the Shares and all
Distributions shall be released to the Seller, together with all accrued
interest, if any, on the Distributions while held in escrow, (y) the Purchase
Price and all Accrued Interest shall be disbursed by the Escrow Agent to the
Purchaser and (z) the Seller shall pay to the Purchaser the Interest Margin
Amount through the date of termination. Notwithstanding the foregoing, the
Seller shall not be obligated to pay the Purchaser the Interest Margin Amount
until the second business day after the Purchaser has provided to the Seller a
written statement signed by an officer of the Purchaser setting forth a
calculation of the Interest Margin Amount with supporting documentation attached
thereto.

SECTION 3.3 Release from Escrow. The Escrow Agent shall be authorized by the
Parties to hold and disburse the certificates representing the Shares, and hold,
invest and disburse the Purchase Price, the Accrued Interest and any
Distributions and all accrued interest thereon in accordance with the terms and
provisions hereof and in the Escrow Agreement. Not later than two business days
prior to the Closing, the Purchaser and the Seller shall deliver to the Escrow
Agent the Closing Notice referred to in Section 4(b) of the Escrow Agreement
authorizing the Closing deliveries provided for herein and the release and
distribution of the Escrowed Property (as defined in the Escrow Agreement) in
accordance with the Escrow Agreement and this Article 3.

ARTICLE 4

CLOSING

The Closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at the offices of Porter & Hedges, L.L.P., 1000 Main Street,
36th Floor, Houston, Texas 77002, as soon as possible, but in no event later
than two business days, after satisfaction or waiver of the conditions set forth
in Article 6 (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time or place as the Purchaser and the Seller may
agree (the “Closing Date”).

 

8



--------------------------------------------------------------------------------

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller hereby represents and warrants to the Purchaser as follows:

SECTION 5.1 Due Organization. The Seller has been duly incorporated and is a
validly existing corporation in good standing under the Laws of the State of
Nevada.

SECTION 5.2 Power and Authority; Authorization; Binding Effect; Approval. (a)
The Seller has all necessary power and authority to execute and deliver this
Agreement and the other Acquisition Documents to which it is or at the Closing
will be a party, to consummate the transactions contemplated hereby and thereby
and to perform its obligations hereunder in accordance with the terms of this
Agreement and the other Acquisition Documents to which at the Closing it will be
a party. This Agreement and the other Acquisition Documents to which it is or at
the Closing will be a party have been duly authorized, executed and delivered by
the Seller and constitutes, or will constitute when executed and delivered by
the Seller, a legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with their terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar Laws
affecting the enforcement of creditors’ rights in general and subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at Law).

(b) Without limiting the generality of the foregoing, the Seller’s board of
directors, at a meeting duly called and held, has unanimously (i) determined
that the sale of the Shares and the Call Option Shares by the Seller and the
other transactions contemplated hereby are fair to, and in the best interests
of, the Seller and the Seller’s stockholders, (ii) approved and adopted this
Agreement and the other Acquisition Documents to which the Seller is or will be
a party and the transactions contemplated hereby and thereby, including the sale
of the Shares and the Remaining Shares not otherwise transferred or disposed of
prior the delivery of the Call Option Exercise Notice, all in accordance with
the requirements of the NGCL and the Seller’s articles of incorporation and
bylaws and (iii) directed that this Agreement be submitted to the Seller’s
majority stockholder for its approval and adoption.

(c) Subject to and assuming the accuracy of the Purchaser’s representation and
warranty in Section 6.12, the only vote of holders of any class or series of
capital stock of the Seller necessary to approve this Agreement and the
transactions contemplated hereby, including the sale of the Shares and the Call
Option Shares, is the affirmative vote of the holders of a majority of the
Seller Common Stock. A true and complete copy of the executed Majority
Stockholder Written Consent delivered to the Seller is attached hereto as
Exhibit A, which Majority Stockholder Written Consent has been delivered to the
Seller in accordance with the requirements of the NGCL and the Seller’s articles
of incorporation and bylaws and, assuming the due execution thereof, as
represented therein, is valid, binding and is in full force and effect, subject
to termination after the date hereof as provided therein. The Majority
Stockholder Written Consent constitutes the requisite and final consent and
action of holders of at least a majority of the voting power of the Seller to
take action and consummate the transactions contemplated hereby without further
approval or action, including by any other stockholder of the Seller or the
Seller.

 

9



--------------------------------------------------------------------------------

SECTION 5.3 Ownership of the Shares and the Call Option Shares. The Seller is
the record and beneficial owner of the Shares and, upon sale and delivery of the
Shares to the Purchaser and upon payment by the Purchaser to the Seller of the
Purchase Price, the Seller will convey to the Purchaser good and marketable
title to the Shares, free and clear of all Encumbrances other than those arising
under federal and state securities law. As of the date hereof, the Seller is the
record and beneficial owner of the Remaining Shares, free and clear of all
Encumbrances other than those arising under federal and state securities law.
There are no transfer (other than applicable federal and state securities Laws),
voting (other than as provided for herein) or other restrictions imposed upon or
with respect to the Shares or the Remaining Shares and no notices or consents to
or from any other party are required under any agreement, court order, Law or
otherwise with respect to the transfer of the Shares or the Remaining Shares
hereunder. The Shares and the Remaining Shares are not otherwise subject to any
preemptive rights or rights of first refusal or any other rights (including
without limitation proxy rights or options, except as provided herein) pursuant
to any contract, arrangement or understanding entered into or acknowledged by
the Seller or its Affiliates. Except as provided herein, neither the Seller nor
any of its Affiliates is a party to any stockholder agreement, voting trust or
other similar contract or agreement with respect to the Shares or the Remaining
Shares.

SECTION 5.4 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or other
Person is required to be made or obtained by the Seller in connection with the
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby, except for (a) the filing with the
Commission of an information statement (together with any amendments thereof and
any supplements thereto, the “Information Statement”) pursuant to Regulation 14C
of the Exchange Act and the expiration of the applicable time period referred to
in Regulation 14C after the mailing of the Information Statement to the Seller’s
stockholders (the “Stockholder Notice Period”), and (b) the filing with the
Commission of such reports under the Exchange Act, as may be required in
connection with this Agreement and the transactions contemplated hereby.

SECTION 5.5 Compliance with Applicable Law; No Conflicts. The execution,
delivery and performance by the Seller of this Agreement, the sale of the Shares
and the Remaining Shares and the consummation of the other transactions
contemplated hereby (a) will not violate any Applicable Law applicable to the
Seller, or any order or decree of any court or governmental instrumentality
applicable to the Seller, any of the Seller’s Subsidiaries or any of their
property, (b) will not conflict with or result in the breach or termination of,
constitute a default under or accelerate any performance required by, any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which the Seller or any of its Subsidiaries is a party or by which the Seller,
any of its Subsidiaries or any of their property is bound and (c) will not
result in a breach or violation of the charter or bylaws, or other formation
documents, of the Seller or its Subsidiaries.

SECTION 5.6 Litigation. As of the date hereof, there are no pending actions,
suits or proceedings against or involving the Seller or any of its property, or
involving any of its Subsidiaries or any of their respective properties, that
would materially and adversely affect the ability of the Seller to perform its
obligations under this Agreement, or that are otherwise material in the context
of the sale of the Shares or the Call Option Shares or the other transaction
contemplated hereby, and, to the Seller’s knowledge, no such actions, suits or
proceedings are threatened or contemplated.

 

10



--------------------------------------------------------------------------------

SECTION 5.7 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
origination, negotiation or execution of this Agreement or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Seller.

Notwithstanding anything herein to the contrary, the foregoing representations
and warranties shall not apply to the Remaining Shares to the extent they are
hereafter transferred, assigned or disposed of by the Seller to any party other
than the Purchaser prior to Closing.

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller:

SECTION 6.1 Due Organization. The Purchaser has been duly incorporated and is a
validly existing corporation in good standing under the Laws of the State of
Nevada.

SECTION 6.2 Power and Authority; Authorization; Binding Effect; Approvals;
Opinions.

(a) The Purchaser has all necessary corporate power and authority to execute and
deliver this Agreement and the other Transaction Documents to which it is or at
the Closing will be a party and to consummate the transactions contemplated
hereby and thereby and to perform its obligations hereunder and thereunder. This
Agreement, the other Transaction Documents to which the Purchaser is or at the
Closing will be a party have been duly authorized, and this Agreement, and the
other Transaction Documents to be executed and delivered at the Closing, when
signed by the Purchaser will be, duly executed and delivered by the Purchaser
and constitute the legal, valid and binding obligations of the Purchaser
enforceable against the Purchaser in accordance with their terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws affecting the enforcement of creditors’ rights in general and
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at Law).

(b) Without limiting the generality of the foregoing, a special committee of the
Purchaser’s board of directors consisting solely of independent, disinterested
directors (the “Special Committee”), at a meeting duly called and held, has
unanimously (i) determined that the purchase of the Shares by the Purchaser and
the other transactions contemplated hereby together with the Financing are fair
to, and the purchase of the Shares and the other transactions contemplated
hereby together with the Financing are in the best interests of, the Purchaser
and its stockholders (other than the Seller) and (ii) approved and adopted this
Agreement and the other Transaction Documents to which it is or will be a party
together with the Transaction and the Financing, all in accordance with the
requirements of the NGCL and the Purchaser’s articles of incorporation and
bylaws.

 

11



--------------------------------------------------------------------------------

(c) The Purchaser has received an opinion of TM Capital Corp. (which is an
independent financial advisor to the Special Committee) to the effect that, as
of the date of this Agreement, the Purchase Price to be paid by the Purchaser to
the Seller for the Shares is fair, from a financial point of view, to the
stockholders of the Purchaser (other than the Seller). Such opinion has not been
withdrawn, revoked or modified. The Purchaser has provided the Seller with a
true and complete copy of such opinion.

(d) (i) The Purchaser has also received an opinion of TM Capital Corp. (“TM
Capital Solvency Opinion”) to the effect that, as of the date of this Agreement,
immediately after giving effect to the Transaction, (A) the Purchaser will be
able to pay its debts as they become due in the usual course of business,
(B) the Purchaser’s total assets will be greater than or equal to the sum of its
total liabilities plus the amount that would be needed, if the Purchaser were to
be dissolved immediately after giving effect to the Transaction, to satisfy the
preferential rights upon dissolution of stockholders whose preferential rights
are superior to the Seller, (C) the fair value of the Purchaser’s assets would
exceed its stated liabilities and identified and valued contingent liabilities,
and (D) the capital remaining in the Purchaser after the Transaction would not
be unreasonably small for the business in which the Purchaser is engaged, as is
now conducted and is proposed to be conducted following the consummation of the
Transaction. Such opinion has not been withdrawn revoked or modified. The
Purchaser has provided the Seller with a true and complete copy of such opinion.

(ii) In connection with the TM Capital Insolvency Opinion delivered as of the
date of this Agreement, the Purchaser provided TM Capital Corp. with financial
projections attached as Schedule II to the representation letter attached to the
opinion. Such financial projections have been reasonably prepared based on the
Company’s reasonable, good faith estimates as of the date thereof of the future
financial results and condition of the Company and as of the date thereof, the
Purchaser was unaware of any event that may substantially alter these
projections. The Company has no other known material liabilities or contingent
liabilities other than those included on the balance sheet as of June 30, 2006
(or incurred in the ordinary course thereafter) or disclosed on the Schedule I
to the representation letter attached to TM Capital Opinion. Additionally, to
the best of the Purchaser’s knowledge there are no additional contingent
liabilities required to be disclosed by the Purchaser in its filings with the
Commission, except as set forth in the Purchaser’s Form 10-K for the year ended
December 31, 2005 and Form 10-Q for the quarterly period ended June 30, 2006,
both as filed with the Commission.

(iii) The Purchaser has received from TM Capital Corp., and has delivered to the
Seller, a reliance letter with respect to the opinion described in this
Section 6.2(d).

SECTION 6.3 Consents and Approvals. No consent, approval or authorization of, or
declaration, filing or registration with, any Governmental Authority or other
Person is required to be made or obtained by the Purchaser in connection with
the execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is or will become a party and the consummation
of the transactions contemplated hereby and thereby, except for (a) the filing
with the Commission of such reports under the Exchange Act, as may be required
in connection with this Agreement and the transactions contemplated hereby,
(b) the consent (the “NMFS Consent”) of the United States National Marine
Fisheries Service (“NMFS”) to the Transaction with respect to the series of
approval letters and related loan and

 

12



--------------------------------------------------------------------------------

security agreements with the NMFS pursuant to which the NMFS has made loans to
the Purchaser and (c) notice within 30 days after the Closing Date or the Call
Option Closing Date of any changes in information with respect to the
Purchaser’s officers, directors and stockholders, including 5% or more
stockholders, to the Citizenship Approval Officer of the Maritime Administration
of the United States Department of Transportation pursuant to 46 C.F.R.
356.5(g).

SECTION 6.4 Compliance with Applicable Law: No Conflicts. The execution,
delivery and performance by the Purchaser of this Agreement and the other
Transaction Documents to which it is or will be a party and the consummation of
the transactions contemplated hereby and thereby (a) will not violate any
Applicable Law, or any order or decree of any court or governmental
instrumentality applicable to the Purchaser, any of the Purchaser’s Subsidiaries
or any of their property, (b) will not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which the Purchaser or any of its Subsidiaries is a party
(including any change of control payments or other rights pursuant to any
employment, change of control, severance or other employee agreement (excluding
those with the Purchaser Executive Officers, all which have been waived) or
stock option, restricted stock, stock appreciation or other equity award or
equity like award issued to any employee of the Purchaser or any of its
subsidiaries) or by which the Purchaser, any of its Subsidiaries or any of their
property is bound and (c) will not result in a breach or violation of the
charter or bylaws, or other formation documents, of the Purchaser or its
Subsidiaries, other than, in the case of clause (b), any contract, agreement or
item listed on Schedule A attached hereto or, upon the exercise of the Call
Option, the vesting of an immaterial amount of stock options issued pursuant to
the Company’s 2000 Long-Term Incentive Plan.

SECTION 6.5 Litigation. As of the date hereof, there are no pending actions,
suits or proceedings against or involving the Purchaser or any of its property,
or involving any of its Subsidiaries or any of their respective properties, that
would materially and adversely affect the ability of the Purchaser to perform
its obligations under this Agreement or any of the other Transaction Documents
to which it is or will be a party, or that are otherwise material in the context
of the purchase and sale of the Shares or the Call Option Shares or the other
transactions contemplated hereby or the other Transaction Documents; and, to the
Purchaser’s knowledge, no such actions, suits or proceedings are threatened or
contemplated.

SECTION 6.6 Solvency and Surplus. Immediately before and after the Closing and
upon giving effect to the Transaction, (i) the Purchaser will be able to pay its
debts as they become due in the usual course of business, (ii) the Purchaser’s
total assets will be greater than or equal to the sum of its total liabilities
plus the amount that would be needed, if the Purchaser were to be dissolved
immediately after the Closing and giving effect to the Transaction and the
Financing, to satisfy the preferential rights upon dissolution of stockholders
whose preferential rights are superior to the Seller, (iii) the fair value of
the Purchaser’s assets would exceed its stated liabilities and identified and
valued contingent liabilities; and (iv) the capital remaining in the Purchaser
after the Transaction would not be unreasonably small for the business in which
the Purchaser is engaged, as is now conducted and is proposed to be conducted
following the consummation of the Transaction.

 

13



--------------------------------------------------------------------------------

SECTION 6.7 Accuracy of 1934 Act Reports. Since January 1, 2003, the Purchaser
has filed all reports, schedules, forms, statements and other documents required
to be filed by it with the Commission pursuant to the reporting requirements of
the Exchange Act, and the rules and regulations promulgated thereunder (all of
the foregoing filed prior to or on the date hereof and all exhibits included
therein and financial statements and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “1934 Act
Reports”). As of the date of filing of such 1934 Act Reports, each such 1934 Act
Report, as it may have been subsequently amended by filings made by the
Purchaser with the Commission prior to the date hereof, complied in all material
respects with the requirements of the Exchange Act and the rules and regulations
of the Commission promulgated thereunder applicable to such 1934 Act Reports.
None of the 1934 Act Reports, as of the date filed and as they may have been
subsequently amended by filings made by the Purchaser with the Commission prior
to the date hereof, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. As of the date hereof, the Purchaser is qualified to
register the resale of Remaining Shares on Form S-3 of the Commission.

SECTION 6.8 Purchaser Information in Information Statement. None of the
information supplied or to be supplied by the Purchaser in writing, expressly
for inclusion or incorporation by reference in the Information Statement, any
amendment or supplement thereto or any other documents filed with the Commission
by the Seller in connection with the transactions (“Purchaser Information”),
when supplied to the Seller, when filed with the Commission and, in case of the
Information Statement, when mailed to Seller’s stockholders, will contain any
statement which, at the time and in the light of the circumstances under which
it is made, is false or misleading with respect to any material fact, or which
omits to state any material fact necessary in order to make the statements
therein not false or misleading or necessary to correct any statement in any
earlier communication with respect to the same meeting or subject matter which
has become false or misleading.

SECTION 6.9 Brokers. Except for TM Capital Corp. and Cerberus Capital
Management, L.P., no broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
origination, negotiation or execution of this Agreement or the other
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Purchaser. The Purchaser shall be solely responsible for all
fees and expenses payable to or associated with TM Capital Corp. or Cerberus
Capital Management, L.P.

SECTION 6.10 Cerberus Commitment Letter. The Purchaser has provided to Seller a
true, complete and correct copy of the executed Cerberus Commitment Letter. The
Cerberus Commitment Letter is a legal, valid and binding obligation of the
Purchaser. The Purchaser has fully paid any and all commitment fees or other
fees, if any, required by the Cerberus Commitment Letter to be paid on or before
the date of this Agreement. The Cerberus Financing Commitment has not been
amended or modified prior to the date of this Agreement and the commitment
contained in the Cerberus Commitment Letter has not been withdrawn or rescinded
in any respect. The Cerberus Commitment Letter is in full force and effect.
Except for the payment of customary fees, there are no conditions precedents or
other contingencies related to the funding of the full amount of the Cerberus
Commitment Letter, other than as expressly set forth in the Cerberus Commitment
Letter. No event has occurred which, with or without notice,

 

14



--------------------------------------------------------------------------------

lapse of time or both, would constitute a default or breach on the part of the
Purchaser or, to the knowledge of the Purchaser, Ableco Finance LLC, under the
Cerberus Commitment Letter. The Purchaser has no reason to believe that any of
the conditions to the Financing contemplated by the Cerberus Commitment Letter
will not be satisfied or that the Financing will not be made available to
Purchaser on the Closing Date.

SECTION 6.11 No Resale. The Purchaser is acquiring the Shares, and if it
acquires the Call Option Shares it will be acquiring them, for its own account
and not with a view to, or in connection with, or with any present intention of,
any resale or other disposition thereof.

SECTION 6.12 No Ownership of Seller Common Stock. Except for Avram A. Glazer and
Leonard DiSalvo, neither the Purchaser, nor to the Purchaser’s knowledge, any of
its directors or executive officers beneficially owned any shares of the Seller
Common Stock, as of the date hereof.

ARTICLE 7

COVENANTS

SECTION 7.1 Acquisition Proposals.

(a) From the date hereof until the earlier of the Closing or the termination of
the Agreement pursuant to Article 10, the Seller shall not, nor shall it
authorize or permit any of its Subsidiaries or any of their respective
Affiliates or Representatives to, directly or indirectly (i) solicit, initiate,
encourage or induce the making, submission or announcement of any Acquisition
Proposal, or (ii) participate in any discussions or negotiations regarding, or
furnish to any Person any information with respect to, or take any other action
to facilitate any inquiries or the making of any proposal that constitutes or
may reasonably be expected to lead to, any Acquisition Proposal; provided,
however, that this Section 7.1(a) shall not prohibit the Seller from entering
into a confidentiality agreement or discussions or negotiations with, or
disclosing the terms of this Agreement, including the Purchase Price, to any
Person in response to a bona fide unsolicited written Acquisition Proposal
submitted by such Person (and not withdrawn), and, upon the request of the
Seller, the Purchaser shall, and it shall cause its officers and Representatives
to, cooperate and respond accurately, promptly and fully to any inquiries or
requests for documents by such Person, if (A) none of the Seller, any of its
Subsidiaries or any of their respective Affiliates or Representatives shall have
violated any of the restrictions set forth in this Section 7.1, (B) the Seller’s
board of directors determines in good faith (after consultation with its outside
legal counsel), that there is a substantial likelihood the failure to take such
action would be inconsistent with its fiduciary duties under Applicable Law, and
(C) (1) at least two business days prior to furnishing (or requesting the
Purchaser to furnish) any such information to, or entering into discussions or
negotiations with, such Person, the Seller gives the Purchaser written notice of
the identity of such Person and of the Seller’s intention to furnish information
(or request Purchaser to furnish) to, or enter into discussions or negotiations
with, such Person, and (2) the Purchaser receives from such Person an executed
confidentiality agreement containing terms no less favorable to the Purchaser
than the least favorable confidentiality

 

15



--------------------------------------------------------------------------------

agreement entered into by the Purchaser with any other potential purchaser of
the Shares (such a Acquisition Proposal in compliance with the foregoing
provision is referred to herein as a “Qualified Transaction Proposal”). In
addition to the foregoing obligations of the Seller, as promptly as practicable,
and in any event within one business day after any of the executive officers of
the Seller becomes aware thereof, the Seller shall advise the Purchaser of any
request received by the Seller for information which the Seller reasonably
believes could lead to a Qualified Transaction Proposal, the material terms and
conditions of such request or Qualified Transaction Proposal, and the identity
of the Person making any such request or Qualified Transaction Proposal. The
Seller shall keep the Purchaser informed promptly of material amendments or
modifications to any such request or Qualified Transaction Proposal. All such
disclosures shall be subject to a confidentiality agreement dated April 12, 2006
between the Purchaser and the Seller.

(b) Except as permitted by this Section 7.1(b), neither the Seller’s board of
directors nor any committee thereof shall (i) withdraw or modify its approval of
this Agreement and the sale of the Shares and the Call Option Shares,
(ii) approve or recommend to the Seller’s stockholders any Qualified Transaction
Proposal, or (iii) cause the Seller or any of its Subsidiaries to enter into an
agreement with respect to any Qualified Transaction Proposal, provided that the
foregoing restrictions shall not apply if the Seller’s board of directors
determines in good faith that (A) such Qualified Transaction Proposal is a
Superior Proposal and (B) (after consulting with its outside legal counsel) the
failure to take such action would be inconsistent with its fiduciary duties to
the Seller’s stockholders under Applicable Law.

(c) Notwithstanding any other provision of this Agreement to the contrary, if
the Seller’s board of directors determines in good faith that a Qualified
Transaction Proposal is a Superior Proposal in conformity with Section 7.1(b),
the Seller’s board of directors may terminate this Agreement subject to the
Seller’s obligation under Section 10.3 to reimburse the Purchaser for its actual
out-of-pocket expenses, up to a maximum of $1,300,000.

(d) The Seller shall, and shall cause its Subsidiaries and their respective
Representatives to, immediately cease any and all existing activities,
discussions or negotiations with any Persons conducted heretofore with respect
to any Acquisition Proposal and will use their respective reasonable best
efforts to enforce any confidentiality or similar agreement relating to any such
Acquisition Proposal. Without limiting the foregoing, it is agreed that any
violation of the restrictions set forth in this Section 7.1, by the Seller, any
of the Seller’s Subsidiaries or any of their respective Affiliates or
Representatives shall be deemed to be a breach of this Section 7.1 by the
Seller.

SECTION 7.2 No Acquisition of Common Stock. From the date hereof until the
earlier to occur of the date of the termination of this Agreement pursuant to
Article 10 or the date of the expiration of the Call Option Exercise Period,
neither the Seller nor any of its Affiliates shall, without the prior written
consent of the Purchaser, in any manner acquire, agree to acquire or make any
proposal to acquire, directly or indirectly, any shares of Common Stock, whether
such agreement or proposal is with the Purchaser or any of its Subsidiaries or
with a third party; provided, however, the foregoing shall not preclude the
exercise by Avram A. Glazer of any stock options he holds in the Purchaser.

 

16



--------------------------------------------------------------------------------

SECTION 7.3 Information Statement. As soon as practicable, but no later than 10
business days after the date hereof, the Seller shall prepare and file with the
Commission a preliminary Information Statement. Prior to filing with the
Commission the preliminary Information Statement and any amendment thereto, the
Seller shall provide the Purchaser with a copy of the proposed filing to review
and comment thereon. Following the initial filing of the preliminary Information
Statement, the Seller shall (a) diligently inquire with the Commission to
determine whether the Commission will furnish comments with respect to the
Information Statement, (b) respond as promptly as practicable to any comments
made by the Commission with respect to the Information Statement, (c) promptly
supply the Purchaser with copies of all correspondence between the Seller or any
of its Representatives, on the one hand, and the Commission or its staff, on the
other hand, with respect to the Information Statement, and (d) cause the
definitive Information Statement to be mailed to its stockholders at the
earliest practicable date following the clearance of the Information Statement
by the Commission. The Purchaser shall at all times cooperate and provide the
Seller in a timely manner comments to all proposed filings submitted to it,
provide the Seller with information as is necessary for the Seller to prepare,
complete and file the preliminary Information Statement and any amendments or
supplements thereto, including the definitive Information Statement, with the
Commission and respond to any requests or comments made by the Commission in
connection therewith.

SECTION 7.4 Reports Under the Exchange Act. From the Closing Date until the date
on which all of the shares of Common Stock held by the Seller immediately
following the Closing Date (the “Remaining Shares”) become freely transferable
under Rule 144(k) promulgated under the Securities Act, the Purchaser agrees to
use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in the General Instructions to Form S-3, or any successor or
substitute form, and in Rule 144, and file in a timely manner all forms, reports
and other documents that it is required to file with the Commission in order to
continue to be qualified to register its securities on Form S-3, or any
successor or substitute form,

(b) file with the Commission all reports and other documents required to be
filed by an issuer of securities registered under Sections 13 or 15(d) of the
Exchange Act,

(c) if such filings are not available via EDGAR, to furnish to the Seller as
long as the Seller owns Remaining Shares prior to the applicable termination
date described above, a copy of the most recent annual or quarterly report of
the Purchaser, and such other reports and documents so filed by the Purchaser
under Sections 13 or 15(d) of the Exchange Act as may be reasonably requested in
availing the Seller of any rule or regulation of the Commission permitting the
selling of any of the Remaining Shares without registration,

(d) exclude the Seller and the Remaining Shares together with any subsequent
transferee or holder thereof from any rights plan, charter or bylaw amendment or
board resolution or any similar action that would prohibit, frustrate or
adversely affect the ability of the Seller to sell or distribute any of the
Remaining Shares, and

(e) cause its officers and employees as designated by the Seller during normal
business hours (except for travel) to cooperate and assist the Seller in the
sale of the Remaining

 

17



--------------------------------------------------------------------------------

Shares, including promptly, accurately and fully responding to the questions and
due diligence inquiries, making management presentations and participating in
investor meetings at the Company’s offices or at such other locations as may be
reasonably designated by the Seller; provided that the foregoing shall not
interfere unreasonably with the normal business and operations of the Purchaser.

SECTION 7.5 Directors’ and Officers’ Insurance and Indemnification. After the
Closing Date, the Purchaser shall maintain, directors’ and officers’ liability
insurance covering, for a period of six years after the Closing Date, Avram A.
Glazer and Leonard DiSalvo with respect to claims arising from facts or events
that occurred on or before the Closing Date, on terms and conditions no less
favorable than those currently in effect for such directors on the date of this
Agreement.

SECTION 7.6 Consents and Approvals. Each of the Parties shall use reasonable
best efforts to obtain as promptly as practicable all consents, authorizations,
approvals and waivers required to be obtained by it in connection with the
consummation of the transactions contemplated by this Agreement, provided,
however, that except for filing and administrative fees, neither Party shall be
obligated to pay any consideration therefor to the third party from whom such
consents are requested.

SECTION 7.7 Reasonable Best Efforts; Cooperation. Upon the terms and subject to
the conditions herein provided, each of the Parties agrees to use reasonable
best efforts to take or cause to be taken all action, to do or cause to be done,
and to assist and cooperate with the other Party in doing, all things necessary,
proper or advisable under Applicable Laws and regulations to consummate and make
effective, in the most expeditious manner practicable, the transactions
contemplated by this Agreement, including without limitation using reasonable
best efforts to cause the representations and warranties herein made with
respect to themselves herein to remain true and correct through the Closing
Date.

SECTION 7.8 Consummation of Financing. The Purchaser shall use its reasonable
best efforts to arrange and obtain as promptly as practicable (and in any event
within 45 days of the date hereof) the proceeds of the Financing on the terms
and conditions described in the Cerberus Commitment Letter, including using
reasonable best efforts to (a) negotiate the Financing Transaction Documents,
(b) to satisfy all terms, conditions, representations and warranties to the
consummation and funding thereof in such definitive agreements and (c) enforce
its rights under the Cerberus Commitment Letter. Purchaser shall promptly
forward to the Seller a copy of all Financing Documents prior to the closing and
the execution thereof together with final signed copies thereof. In the event
any portion of the Financing becomes unavailable on the terms and conditions
contemplated in the Cerberus Commitment Letter, the Purchaser shall use its
reasonable best efforts to arrange to obtain any such portion from alternative
sources as promptly as practicable following the occurrence of such event. The
Purchaser shall give the Seller prompt notice of any breach by any party of the
Cerberus Commitment Letter or any termination of the Cerberus Commitment Letter.
The Purchaser shall keep the Seller reasonably informed on a prompt and current
basis in reasonable detail of the status of its efforts to arrange the Financing
and prior to the consummation of the Financing, the Purchaser shall not permit
any material amendment or modification to be made to, or any material waiver of
any provision or remedy under, the Cerberus Commitment Letter without first
obtaining the Seller’s prior written consent.

 

18



--------------------------------------------------------------------------------

SECTION 7.9 Publicity. The Parties agree to cooperate and consult with each
other before issuing, and provide each other the opportunity to review and
comment upon, any press release or written public statement with respect to this
Agreement or the transactions contemplated hereby and, except for any press
releases and written public statements the issuance of which may be required by
Applicable Law or any rules or regulations of any national securities exchange,
will not issue any such press release or written public statement prior to such
consultation.

SECTION 7.10 Post-Closing Purchaser Registration Statement and Restrictions on
Omega’s Sale of its Stock. (a) Registration Statement

(i) As promptly as practicable after the date hereof, but no less than 20
business days after the date hereof, the Purchaser shall file, a “shelf”
registration statement (the “Registration Statement”) on Form S-3 (or such
successor or other appropriate form) pursuant to Rule 415 (or similar rule that
may be adopted by the Commission under the Securities Act) for the resale of the
Remaining Shares. The Purchaser shall use its reasonable best efforts to cause
the Registration Statement to become effective as soon as practicable (with a
goal of having it effective as of the Closing) and to keep the Registration
Statement effective for a period (the “Registration Period”) of 390 days after
the Closing or, if shorter, until the earlier of (A) the date when all the
Remaining Shares have been sold pursuant to the Registration Statement, (B) the
first date on which the Seller may sell all of the Remaining Shares held by it
without registration pursuant to Rule 144 of the Commission (or any successor
rule) within a three-month period or (C) the Call Option Closing Date.

(ii) During the Registration Period, the Purchaser will amend or supplement the
Registration Statement and any prospectus contained therein to the extent
necessary to comply with the Securities Act and any applicable state securities
statute or regulations, including with respect to any change in the method of
distribution of the Remaining Shares by the Seller. The Purchaser will also
promptly provide the Seller with as many copies of the prospectus contained in
the Registration Statement as the Seller may reasonably request.

(iii) During the Registration Period, the Purchaser shall file in a timely
manner all documents that the Purchaser is required to file under the Exchange
Act and shall furnish to the Seller upon reasonable request: (A) any such
documents filed by the Purchaser with the Commission; (B) any other information
concerning the Purchaser that is generally available to the public; and (C) an
adequate number of copies of the prospectuses relating to the resale of the
Remaining Shares to supply to any party requiring such prospectuses.

(iv) The Purchaser shall bear all Registration Expenses, provided, however, that
the Purchaser shall have no obligation to pay or otherwise bear any portion of
the Selling Expenses attributable to the Remaining Shares being offered and sold
by the Seller.

(v) Capitalized terms used in this Section 7.10 and not otherwise defined herein
shall have the meaning given thereto in the Amended and Restated Registration
Rights Agreement. Sections 5(c) through (j), 6, 7, 8 and 12(a) of the Amended
and Restated Registration Rights Agreement shall apply to the Registration
Statement and Remaining Shares hereunder as if it were a registration made
pursuant to the Amended and Restated Registration

 

19



--------------------------------------------------------------------------------

Rights Agreement and no other provisions thereof shall apply hereto and the
Registration Statement shall not be considered one of the Seller’s demand
registrations under Section 2.1 of the Amended and Restated Registration Rights
Agreement.

(b) Restriction on Omega Stock Sales. During the Registration Period, without
the Seller’s consent, the Purchaser shall not sell, make any short sale of,
loan, grant any option for the purchase of (other than pursuant to employee
benefit plans), effect any public sale or distribution of or otherwise dispose
of any of its equity securities in public sales except as required under the
Amended and Restated Registration Rights Agreement or pursuant to registrations
on Form S-8 or solely with respect to the offering of securities in connection
with a transaction that requires the use of a Form S-4 that is not an offering
of securities for cash.

ARTICLE 8

CONDITIONS TO CLOSING

SECTION 8.1 Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the transactions contemplated hereunder is subject to the
satisfaction of the following conditions (any of which may be waived by the
Seller):

(a) the Purchaser shall have delivered, or if the Purchase Price has been
deposited with the Escrow Agent, caused the Escrow Agent to have delivered, to
the Seller the Purchase Price by wire transfer of immediately available funds to
an account or accounts designated by Seller, by notice to Purchaser and the
Escrow Agent;

(b) (i) the representations and warranties of the Purchaser set forth in this
Agreement and in all documents delivered to the Seller hereunder and thereunder
shall be true and correct in all material respects as of the Closing Date as
though made on and as of the Closing Date; (ii) no order, writ, injunction or
decree shall have been entered and be in effect that restrains, enjoins or
invalidates, or otherwise materially adversely affects the transactions
contemplated by this Agreement; and (iii) the Purchaser shall have performed
each of the obligations required to be performed by it under this Agreement on
or prior to the Closing Date;

(c) the Stockholder Notice Period shall have expired;

(d) the NMFS Consent shall have been obtained and copy thereof provided to the
Seller;

(e) the Purchaser shall have delivered to the Seller a certificate of the Chief
Executive Officer of the Purchaser confirming compliance with the conditions set
forth in Section 8.1(b);

(f) the Purchaser shall have delivered to the Seller a Certificate of the
Secretary or Assistant Secretary of the Purchaser, together with true and
correct copies of the Purchaser’s articles of incorporation and bylaws of the
Purchaser, and all amendments thereto, true and correct copies of the
resolutions of the Purchaser’s board of directors and the Special Committee
authorizing or ratifying the execution, delivery and performance of this
Agreement, and the names of the officer or officers of the Purchaser authorized
to sign this Agreement and the other Transaction Documents to which Purchaser is
a party, together with a sample of the true signature of each such officer;

 

20



--------------------------------------------------------------------------------

(g) the Purchaser’s counsel (which may include John D. Held, the Purchaser’s
Executive Vice President and General Counsel, the law firm of Hale Lane Peek
Dennison and Howard, and/or the law firm of Liskow & Lewis) shall have delivered
its legal opinion in the form of Exhibit D annexed hereto;

(h) TM Capital Corp. shall have delivered to the Purchaser a certificate in
which it shall have confirmed the TM Capital Solvency Opinion as of the Closing
Date and the Seller’s right to continue to rely thereon; provided, however, that
if TM Capital Corp. is unwilling or unavailable to deliver such certificate, the
Purchaser shall use its reasonable best efforts to engage another investment
banking firm and provide it with the necessary background materials for the
purposes of delivering such certificate; and

(i) the Purchaser shall have delivered to the Seller such other documents and
instruments as may be reasonably required to consummate the transactions
contemplated by this Agreement and to comply with the terms hereof.

SECTION 8.2 Conditions to Obligations of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated hereunder is subject to
the satisfaction of the following conditions (any of which may be waived by the
Purchaser):

(a) the Financing contemplated by the Cerberus Commitment Letter shall have been
consummated;

(b) the Seller shall have delivered, or caused the Escrow Agent to have
delivered to the Purchaser original stock certificates representing the Shares,
together with such instruments of assignment, conveyance and transfer as
Purchaser may deem necessary or desirable, duly executed by the Seller;

(c) (i) the representations and warranties of the Seller set forth in this
Agreement and in all documents delivered to the Purchaser hereunder and
thereunder shall be true and correct in all material respects as of the Closing
Date as though made on and as of the Closing Date; (ii) no order, writ,
injunction or decree shall have been entered and be in effect that restrains,
enjoins or invalidates, or otherwise materially adversely affects the
transactions contemplated by this Agreement; and (iii) the Seller shall have
performed each of the obligations required to be performed by it under this
Agreement on or prior to the Closing Date;

(d) the Stockholder Notice Period shall have expired;

(e) the NMFS Consent shall have been obtained;

(f) the Seller shall have delivered to the Purchaser a certificate of the Chief
Executive Officer of the Seller confirming compliance with the conditions set
forth in Section 8.2(c);

(g) the Seller shall have delivered to the Purchaser a Certificate of the
Secretary

 

21



--------------------------------------------------------------------------------

or Assistant Secretary of the Seller, together with true and correct copies of
the Seller’s articles of incorporation and bylaws, and all amendments thereto,
true and correct copies of the resolutions of the Seller’s board of directors
and stockholders authorizing or ratifying the execution, delivery and
performance of this Agreement, and the names of the officer or officers of the
Seller authorized to sign this Agreement, together with a sample of the true
signature of each such officer;

(h) the Seller’s counsel (which may include the law firms of Woods Oviatt Gilman
LLP and Woodburn and Wedge) shall have delivered its legal opinion in the form
of Exhibit E annexed hereto;

(i) TM Capital Corp. shall have delivered to the Purchaser a certificate in
which it shall have confirmed the TM Capital Solvency Opinion as of the Closing
Date and the Seller’s right to continue to rely thereon; provided, however, that
if TM Capital Corp. is unwilling or unavailable to deliver such certificate, the
Purchaser shall use its reasonable best efforts to engage another investment
banking firm and provide it with the necessary background materials for the
purposes of delivering such certificate;

(j) the Seller shall have delivered to the Purchaser resignations of Avram A.
Glazer and Leonard DiSalvo, dated the Closing Date and in the form attached as
Exhibit F; and

(k) the Seller shall have delivered to the Purchaser such other documents and
instruments as may be reasonably required to consummate the transactions
contemplated by this Agreement and to comply with the terms hereof.

ARTICLE 9

FURTHER AGREEMENTS

SECTION 9.1 Voting.

(a) The Seller and the Purchaser agree that at all times prior to the Closing,
the Purchaser shall have no rights as a stockholder with respect to the Subject
Shares by virtue of this Agreement or otherwise, and all such rights, including
the right to vote the Subject Shares, shall remain with the Seller.

(b) Provided that the Purchaser is not then in material breach of any provision
of this Agreement or the other Acquisition Documents, during the period from the
Closing to the occurrence of a Voting Agreement Termination Event, in the event
that any action is submitted to the holders of Common Stock for their approval,
whether at a meeting or by written consent, the Seller will, subject to
Section 9.1(b) below, unless otherwise approved in writing in advance by the
Purchaser, cause to be voted all shares of Common Stock as to which the Seller
has the right to vote or direct the vote (the “Voting Securities”) in favor of
the directors nominated by the Purchaser’s board of directors or a committee
thereof and in favor of all actions approved and recommended by the Purchaser’s
board of directors; provided, however, that this Section 9.1 shall not apply to
any merger, consolidation, stock exchange, asset sale, dissolution,
recapitalization, restructuring, charter amendment or similar transaction the
effect of which will

 

22



--------------------------------------------------------------------------------

cause the Seller to receive less than the Call Option Price in immediately
available funds. The Seller hereby appoints the Chief Executive Officer and the
Chief Financial Officer of the Purchaser, acting severally, as its proxy (the
“Proxy”), with full power of substitution, in the name, place and stead of the
Seller, to vote all Voting Securities at any such meeting (and at any
adjournment or adjournments thereof) or with respect to any such written consent
in the manner described in the preceding sentence; provided that upon the
occurrence of a Voting Agreement Termination Event, the Proxy shall terminate
and no longer be effective. The Seller agrees that the Proxy is coupled with an
interest and shall be irrevocable, except as provided herein.

(c) No more than 30 days and no less than 20 days prior to any vote of the
Purchaser’s stockholders or the solicitation of any written consent of the
Purchaser’s stockholders, the Purchaser shall provide to the Seller a written
certificate (the “Voting Agreement Certificate”) executed by the Chief Executive
Officer and President of the Purchaser or the Executive Vice President and Chief
Financial Officer of the Purchaser certifying that a Voting Agreement
Termination Event has not occurred and, upon request, and providing copies of
the applicable resolutions of the Purchaser’s board of directors or committee
thereof, as applicable, and supporting calculations. If, within 10 days after
the date of the Purchaser’s delivery of the Voting Agreement Certificate, the
Seller determines in good faith that a Voting Agreement Termination Event has
occurred, the Seller shall give written notice to the Purchaser within such
10-day period specifying in reasonable detail the Seller’s basis that a Voting
Agreement Termination Event has occurred, including relevant facts,
circumstances, events or calculations. The failure by the Seller to so express
such determination and provide such notice within such 10-day period will
constitute the acceptance of the Voting Agreement Certificate and the Proxy may
be exercised as provided in Section 9.1(b). The Purchaser and the Seller shall
attempt in good faith to resolve any disagreement between them with respect to
occurrence or non-occurrence of a Voting Agreement Termination Event within five
days after the giving of notice by the Seller to the Purchaser of such
disagreement. If the Purchaser and the Seller are unable to resolve any
disagreement between them with respect to occurrence or non-occurrence of a
Voting Agreement Termination Event within such five-day period the Proxy shall
be terminated and, in addition to any other remedy available at Law or in
equity, the Purchaser or the Seller shall be entitled to seek specific
performance or injunctive relief in the courts of the State of Nevada without
posting a bond, or other security, and without the necessity of proving actual
damages. The prevailing party shall be awarded reasonable attorneys’ fees,
expert and non-expert witness costs and expenses incurred in connection with any
such proceeding. If the Purchaser is the prevailing party in such proceeding,
the Proxy will be reinstated in accordance with its terms.

SECTION 9.2 Call Option. (a) Exercise of Call Option. Subject to the terms and
provisions hereof (including the conditions in Section 9.2(b) which must be
satisfied or waived as of the Call Option Closing Date) and so long as the
Purchaser is not in default and has not breached this Agreement or any of the
other Acquisition Documents, the Purchaser shall have the right and option (the
“Call Option”) to purchase all (but not less than all) of the Remaining Shares
held by the Seller at the time of the exercise thereof at a purchase price of
$4.50 per share (the “Call Option Purchase Price”) payable in cash on the Call
Option Closing Date against the delivery of the share certificates for the Call
Option Shares, duly endorsed for transfer, free and clear of Encumbrances other
than those due to federal and state securities laws. At any time after the date
270 days after the Closing Date and prior to the date 390 days after the Closing
Date (the

 

23



--------------------------------------------------------------------------------

“Call Option Exercise Period”), the Purchaser may exercise on a single occasion
the Call Option by written notice of exercise (the “Call Option Exercise
Notice”) in the form of Exhibit G delivered to the Seller two business days in
advance of the closing date therefor (the “Call Option Closing Date”). For
avoidance of doubt, at all times prior to the delivery of the Call Option
Exercise Notice to the Seller in accordance with the foregoing (and at any time
following the delivery of the Call Option Exercise Notice if the Call Option
Closing does not occur within two business days thereafter due to any reason
other than a breach by Seller), the Seller shall have the right and be free to
sell any or all of the Remaining Shares at such times and in such manner as it
may determine, free and clear of the Call Option and upon any such disposition
of the Remaining Shares, the Remaining Shares shall be free and clear of the
Call Option and the Call Option shall no longer be applicable thereto.

(b) Call Option Conditions/Closing Deliveries.

(i) The obligation of the Purchaser to consummate the purchase of the Call
Option Shares pursuant to a Call Option Exercise Notice shall be subject to the
satisfaction of the following conditions (any of which may be waived by the
Purchaser): (A) the Seller shall have delivered a certificate in the form of
Exhibit H attached hereto, signed by an officer of the Seller, (B) the Seller
shall have delivered a legal opinion from its counsel with respect to the
matters set forth in paragraphs 1, 2(a), 4, 5 and 6 of such certificate and
otherwise in form substantially similar to Exhibit E attached hereto, (C) no
order, writ, injunction or decree shall have been entered and be in effect that
restrains, enjoins or invalidates, or otherwise materially adversely affects
such transaction, (D) the Purchaser shall have received an opinion of TM Capital
Corp. or any investment banking firm reasonably acceptable to the Purchaser to
the effect that, as of the Call Option Closing Date, immediately after giving
effect to the Call Option and any associated financing and other transactions
(collectively, the “Call Option Transaction”), (I) the Purchaser will be able to
pay its debts as they become due in the usual course of business, (II) the
Purchaser’s total assets will be greater than or equal to the sum of its total
liabilities plus the amount that would be needed, if the Purchaser were to be
dissolved immediately after giving effect to the Call Option Transaction, to
satisfy the preferential rights upon dissolution of stockholders whose
preferential rights are superior to the Seller, (III) the fair value of the
Purchaser’s assets would exceed its stated liabilities and identified and valued
contingent liabilities and (IV) the capital remaining in the Purchaser after the
Call Option Transaction would not be unreasonably small for the business in
which the Purchaser is engaged, as is then conducted and is proposed to be
conducted following the consummation of the Call Option Transaction and (E) the
Seller shall deliver to the Purchaser the original stock certificates
representing the Call Option Shares, free and clear of all Encumbrances other
than those due to federal and state securities laws, together with such
instruments of assignment, conveyance and transfer as the Purchaser may deem
necessary or desirable, duly executed by the Seller.

(ii) The obligation of the Seller to consummate the sale of Call Option Shares
pursuant to a Call Option Exercise Notice shall be subject to the satisfaction
of the following conditions (any of which may be waived by the Seller): (A) the
Purchaser shall have delivered a certificate in the form of Exhibit I attached
hereto, signed by an officer of the Purchaser, (B) the Purchaser shall have
delivered a legal opinion from its counsel (which may include John D. Held, the
Purchaser’s Executive Vice President and General Counsel, the law firm of Hale
Lane Peek Dennison and Howard, and/or the law firm of Liskow & Lewis) with

 

24



--------------------------------------------------------------------------------

respect to the matters set forth in paragraphs 1, 2(a), 3, 4 and 5 of such
certificate and otherwise in form substantially similar to Exhibit D attached
hereto, (C) no order, writ, injunction or decree shall have been entered and be
in effect that restrains, enjoins or invalidates, or otherwise materially
adversely affects such transaction, (D) the Purchaser shall have delivered to
the Seller a reliance letter from the issuer of the opinion referred to in
Section 9.2 (b)(i)(D) allowing Seller to rely on such opinion in all respects,
which reliance letter shall be substantially similar to the reliance letter
previously given to the Seller by TM Capital Corp., and (E) the Purchaser shall
deliver to the Seller the Call Option Purchase Price by wire transfer of
immediately available funds to an account or accounts designated by Seller, by
notice to Purchaser, not later than one business day prior to the Call Option
Closing Date .

(iii) At the closing of the Call Option (the “Call Option Closing”), the
Purchaser shall retire the Call Option Shares, restoring them to the status of
authorized but unissued shares of Common Stock.

SECTION 9.3 Cooperation with Financial Reporting. From the Closing Date, the
Purchaser shall, and shall cause its Affiliates and Representatives to, provide
the Seller such financial records and other information related to the Purchaser
to enable the Seller to complete its legal, regulatory, stock exchange and
financial reporting requirements in connection with its ownership of the Common
Stock, including but not limited to: (a) reasonably cooperate with the Seller’s
requests in the preparation of the Seller’s financial statements determined by
the Seller to be necessary to meet its reporting obligations in connection with
its ownership of the Common Stock; (b) furnish to the Seller drafts of the
Purchaser’s filings on Form 10-K and Form 10-Q with the Commission, and such
other reports, financial information and documents as the Seller may reasonably
request; and (c) furnish to the Seller such other information requested by the
Seller in connection with any regulatory inquiries as they pertain to the
Purchaser or the Seller’s ownership of the Common Stock.

ARTICLE 10

TERMINATION

SECTION 10.1 Termination. This Agreement may be terminated and the transactions
contemplated hereby may be abandoned at any time prior to the Closing:

(a) by mutual written consent of the Purchaser and the Seller;

(b) by the Purchaser or the Seller, if an order has been entered by a
Governmental Authority restraining, enjoining or otherwise prohibiting the
consummation of the sale of the Shares and such order is final and
non-appealable;

(c) by the Purchaser or the Seller if the Closing does not occur on or before
the 90th day after the execution and delivery of this Agreement (which 90-day
period shall automatically be extended for up to an additional 45 days for a
total of up to 135 days if the Seller has not received clearance of the
Information Statement by the Commission), unless the failure to consummate the
Closing is due to the failure of the terminating party to perform any of its
obligations under this Agreement to the extent required to be performed by it on
or prior to the Closing Date;

 

25



--------------------------------------------------------------------------------

(d) by the Purchaser (provided that the Purchaser is not then in material breach
of any provision of this Agreement), if (i) the Seller’s board of directors has
withdrawn or modified or changed in a manner adverse to the Purchaser, its
approval of this Agreement or the sale of the Shares, or has approved an
Acquisition Proposal (other than this Agreement and related sale of the Shares),
(ii) the Seller or any of its Subsidiaries accepts a written offer or otherwise
enters into an agreement to consummate or consummates a Acquisition Proposal
(other than this Agreement and related sale of the Shares), or (iii) the Seller
fails to perform in any material respect its obligations under Section 7.1 ;

(e) by the Purchaser (provided that the Purchaser is not then in material breach
of any provision of this Agreement), if there has been a material violation or
breach by the Seller of any covenant, representation or warranty contained in
this Agreement which has prevented the satisfaction of any condition to the
obligations of the Purchaser at the Closing, and such violation or breach has
not been waived by the Purchaser or, in the case of a covenant breach, cured by
the Seller within ten days after written notice thereof from the Purchaser;

(f) by the Seller (provided that the Seller is not then in material breach of
any provision of this Agreement), if there has been a material violation or
breach by the Purchaser of any covenant, representation or warranty contained in
this Agreement which has prevented the satisfaction of any condition to the
obligations of the Seller at the Closing, and such violation or breach has not
been waived by the Seller or, in the case of a covenant breach, cured by the
Purchaser within ten days after written notice thereof from the Seller;

(g) by the Seller (provided that the Seller is not then in material breach of
any provision of this Agreement), if within 45 days of the execution and
delivery of this Agreement, (i) the Financing contemplated by the Cerberus
Commitment Letter has not been consummated, (ii) Purchase Price has not been
deposited by the Purchaser with the Escrow Agent, or (iii) the NMFS Consent has
not been obtained; or

(h) by the Seller (provided that the Seller is not then in material breach of
any provision of this Agreement), pursuant to the terms and conditions of
Section 7.1(c).

SECTION 10.2 Procedure and Effect of Termination. In the event of termination of
the transactions contemplated hereby pursuant to Section 10.1, written notice
thereof shall forthwith be given to the other Party to this Agreement, and this
Agreement shall terminate, the transactions contemplated hereby shall be
abandoned without further action by either of the Parties, and no Party shall
have any liability or further obligation under this Agreement, except that the
obligations set forth in this Section 10.2, Section 10.3, Section 10.4,
Section 10.5 and Article 12 shall survive any termination and remain in full
force and effect; provided, that, if this Agreement is validly terminated
pursuant to Section 10.1(e) or Section 10.1(f), such termination shall not
affect any right or remedy which has accrued hereunder or under Applicable Law
prior to or on account of such termination, and the provisions of this Agreement
shall survive such termination to the extent required so that each Party may
enforce all rights and remedies available to such party hereunder or under
Applicable Law in respect of such termination and so that any Party responsible
for any such breach or nonperformance of its obligations hereunder

 

26



--------------------------------------------------------------------------------

prior to termination shall remain liable for the consequences therefor. If this
Agreement is terminated as provided herein, upon request therefor, each Party
shall redeliver all documents, work papers and other material of any other Party
relating to the transactions contemplated hereby, whether obtained before or
after the execution hereof, to the Party furnishing the same. Upon written
notice of termination in accordance with this Section 10.2, either Party may
give the Escrow Agent the Termination Notice provided for in the Escrow
Agreement. If a Party receives a Termination Notice, it may at any time within
ten days thereafter give the Escrow Agent a Termination Objection Notice, as
defined in the Escrow Agreement, stating that it disputes the right of the Party
giving the Termination Notice to terminate this Agreement or if it has a claim
against the terminating Party for material breach of this Agreement.

SECTION 10.3 Purchaser’s Remedy If the Purchaser terminates this Agreement
pursuant to Section 10.1(d) or (e) or the Seller terminates this Agreement
pursuant to Section 10.1(h), the Seller shall reimburse the Purchaser for its
actual out-of-pocket expenses incurred in connection with the Transaction up to
maximum amount of $1,300,000 upon submission by the Purchaser to the Seller of
supporting documentation for such expenses. This right shall be in addition to
any other right or remedy that the Purchaser may have available at law or
equity.

SECTION 10.4 Seller’s Remedy. If the Seller terminates this Agreement pursuant
to Section 10.1(f) or (g), the Purchaser shall reimburse the Seller for its
actual out-of-pocket expenses incurred in connection with the Transaction (not
including the Financing) up to maximum amount of $1,000,000 upon submission by
the Seller to the Purchaser of supporting documentation for such expenses. This
right shall be in addition to any other right or remedy that the Seller may have
available at law or equity.

SECTION 10.5 Payment. Any reimbursement of actual out-of-pocket expenses
pursuant to Section 10.3 and Section 10.4 shall be made within two business days
after termination of this Agreement and submission by the applicable Party of
supporting documentation for such expenses by wire transfer of immediately
available funds to an account designated by the Purchaser or the Seller, as
applicable. The Parties acknowledge that the agreements contained in this
Article 10 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, none of the Parties would enter
into this Agreement; accordingly, if (a) the Seller fails promptly to pay or
cause to be paid the amounts due pursuant to Section 10.3 and, in order to
obtain such payment, the Purchaser commences a suit that results in a judgment
against the Seller for the amounts set forth in Section 10.3, the Seller shall
pay to the Purchaser its reasonable costs and expenses (including attorneys’
fees and expenses) in connection with such suit and any appeal relating thereto,
together with interest on the amounts set forth in Section 10.3 at the prime
rate of Citibank, N.A. in effect on the date such payment was required to be
made, (b) the Purchaser fails promptly to pay or cause to be paid the amounts
due pursuant to Section 10.4 and, in order to obtain such payment, the Seller
commences a suit that results in a judgment against the Purchaser for the
amounts set forth in Section 10.4, the Purchaser shall pay to the Seller its
reasonable costs and expenses (including attorneys’ fees and expenses) in
connection with such suit and any appeal relating thereto, together with
interest on the amounts set forth in Section 10.4 at the prime rate of Citibank,
N.A. in effect on the date such payment was required to be made.

 

27



--------------------------------------------------------------------------------

ARTICLE 11

SURVIVAL; INDEMNIFICATION

SECTION 11.1 Survival. The representations, warranties and covenants of the
Parties contained in this Agreement or in any certificate or other writing
delivered pursuant hereto or in connection herewith will survive the Closing
indefinitely. The representations and warranties will not be affected or reduced
as a result of any investigation or knowledge of the Seller or the Purchaser.

SECTION 11.2 Indemnification. (a) The Seller will indemnify, defend and hold
harmless the Purchaser and its officers, directors, employees, affiliates and
agents, and the successors to the foregoing (and their respective officers,
directors, employees, affiliates and agents), against any and all liabilities,
damages and losses and, but only to the extent asserted in a Third-Party Claim,
punitive damages, and all costs or expenses, including reasonable attorneys’ and
consultants’ fees and expenses incurred in respect of Third-Party Claims or
claims between the Parties hereto (collectively, “Damages”), to the extent
incurred or suffered as a result of or arising out of (i) the failure of any
representation or warranty made by the Seller in Article 5 or any other
Acquisition Document to be true and correct as of the Closing Date or the Call
Option Closing Date, as the case may be, or (ii) any covenant herein or in any
Acquisition Document

(b) The Purchaser will indemnify, defend and hold harmless the Seller and its
officers, directors, employees, affiliates, stockholders and agents, and the
successors to the foregoing (and their respective officers, directors,
employees, affiliates, stockholders and agents), against any and all Damages,
incurred or suffered as a result of or arising out of (i) the failure of any
representation or warranty made by the Purchaser in Article 6 or any other
Acquisition Document to be true and correct as of the Closing Date or the Call
Option Closing Date, as the case may be, (ii) any covenant herein or in any
other Acquisition Document or (iii) any statement contained in the definitive
Information Statement at the date it was first mailed to the Seller’s
stockholders, which, at the time and in the light of the circumstances under
which it was made, was false or misleading with respect to any material fact, or
any omission therefrom to state any material fact necessary in order to make the
statements therein not false or misleading or necessary to correct any statement
in any earlier communication with respect to the same meeting or subject matter
which has become false or misleading made in reliance upon and in conformity
with the Purchaser Information

SECTION 11.3 Procedures.

(a) If any Person who or which is entitled to seek indemnification under
Section 11.2 (an “Indemnified Party”) receives notice of the assertion or
commencement of any Third-Party Claim against such Indemnified Party with
respect to which the Person against whom or which such indemnification is being
sought (an “Indemnifying Party”) is obligated to provide indemnification under
this Agreement, the Indemnified Party will give such Indemnifying Party
reasonably prompt written notice thereof, but in any event not later than 20
days after receipt of such written notice of such Third-Party Claim. Such notice
by the Indemnified Party will describe the Third-Party Claim in reasonable
detail, will include copies of

 

28



--------------------------------------------------------------------------------

all available material written evidence thereof and will indicate the estimated
amount, if reasonably estimable, of the Damages that have been or may be
sustained by the Indemnified Party. The Indemnifying Party will have the right
to participate in, or, by giving written notice to the Indemnified Party, to
assume, the defense of any Third-Party Claim at such Indemnifying Party’s own
expense and by such Indemnifying Party’s own counsel (which will be reasonably
satisfactory to the Indemnified Party), and the Indemnified Party will cooperate
in good faith in such defense.

(b) Any Indemnifying Party will have the right to defend the Indemnified Party
against any third party claim for which it is entitled to indemnification from
such Indemnifying Party under this Article 11 with counsel reasonably
satisfactory to the Indemnified Party so long as (i) the Indemnifying Parties
notifies the Indemnified Party in writing within 15 days after the Indemnified
Party has given notice of the Third Party Claim that all of the Indemnifying
Parties will indemnify the Indemnified Party from and against the entirety of
Damages the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third Party Claim to the extent
provided in Section 11.2, (ii) the Indemnifying Parties provides the Indemnified
Party with evidence reasonably acceptable to the Indemnified Party that the
Indemnifying Parties will have the financial resources to defend against the
Third Party Claim and fulfill their indemnification obligations hereunder,
(iii) the Third Party Claim involves only money damages and does not seek an
injunction or other equitable relief, (iv) settlement of, or an adverse judgment
with respect to, the Third Party Claim is not, in the good faith judgment of the
Indemnified Party, likely to establish a precedential custom or practice
materially adverse to the continuing business interests of the Indemnified
Party, and (v) the Indemnifying Parties diligently conducts the defense of the
Third Party Claim.

So long as the Indemnifying Party has undertaken to conduct the defense of the
Third Party Claim in accordance with the foregoing Section 11.3(b), (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, (ii) the Indemnified
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim without the prior written consent of the
Indemnifying Party, and (iii) the Indemnifying Party shall keep the Indemnified
Party informed as to the status of the claim for which it is providing a
defense. Notwithstanding anything to the contrary herein, in the event that
(w) any of the conditions in this Section 11.3(b) is or becomes unsatisfied;
(x) the Indemnifying Party shall not have employed counsel reasonably
satisfactory to the Indemnified Party to defend such action within thirty
(30) days after the Indemnifying Party received notice of the Third Party Claim;
(y) the Indemnified Party shall have reasonably concluded, based upon written
advice of counsel, that it has defenses available to it that are different from
or additional to those available to the Indemnifying Party (in which case the
Indemnifying Party shall not have the right to direct the defense of such action
on behalf of the Indemnified Party with respect to such different defenses); or
(z) representation of such Indemnified Party by the counsel retained by the
Indemnifying Party would be inappropriate due to actual or potential differing
interests between such Indemnified Party and any other party represented by such
counsel in such proceeding, then the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith) and, the Indemnifying Parties will
be responsible for the Indemnified Party’s costs of

 

29



--------------------------------------------------------------------------------

defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and the Indemnifying Parties will remain responsible for the
entirety of the Damages the Indemnified Party may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Third Party Claim.

(c) Any claim by an Indemnified Party on account of Damages which does not
result from a Third-Party Claim (a “Direct Claim”) will be asserted by giving
the Indemnifying Party written notice thereof. The Indemnifying Party will have
a period of 20 days within which to respond in writing to such Direct Claim. If
the Indemnifying Party does not so respond within such 20 day period, the
Indemnifying Party will be deemed to have rejected such claim, in which event
the Indemnified Party will be free to pursue such remedies as may be available
to the Indemnified Party on the terms and subject to the provisions of this
Agreement or at law.

(d) A failure to give timely notice or to include any specified information in
any notice as provided in Section 11.3(a) or 11.3(b) will not affect the rights
or obligations of any Party hereunder, except and only to the extent that, as a
result of such failure, any Party which was entitled to receive such notice was
deprived of its right to recover any payment under its applicable insurance
coverage or was otherwise materially prejudiced as a result of such failure.

SECTION 11.4 Payment of Indemnification Payments; Insurance; Remedy.

(a) All indemnifiable Damages under this Agreement will be paid in cash in
immediately available funds.

(b) All indemnification payments payable hereunder shall be reduced by the
amount of insurance proceeds or amounts paid by third parties in connection with
Damages as of the date that an indemnification payment is due, but in each case
only to the extent actually received by the Indemnified Party (net of any
applicable deductible or self-insured retention and any costs of collection) as
a result of the Damage for which the Indemnified Party is seeking
indemnification. Each Party agrees to promptly make a claim against any
applicable insurance with respect to any Damage that would otherwise be payable
pursuant to Section 11.2. If an Indemnified Party hereunder both collects
proceeds from any insurance company or third party and receives a payment from
the Indemnifying Party hereunder, and the sum of such proceeds and payment is in
excess of the amount payable with respect to the matter that is the subject of
the indemnity, then the Indemnified Party shall promptly refund to the
Indemnifying Party the amount of such excess.

(c) The remedies provided herein shall be cumulative and shall not preclude any
Party from asserting any other right or seeking any other remedies against the
other Party and shall survive the Closing.

 

30



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

SECTION 12.1 Notices. Unless otherwise provided in this Agreement, any notice,
request, instruction or other communication to be given hereunder by either
Party to the other shall be in writing and (a) delivered personally, (b) mailed
by first-class mail, postage prepaid, (such mailed notice to be effective four
days after the date it is mailed) or (c) sent by facsimile transmission, with a
confirmation sent by way of one of the above methods, as follows:

If to the Seller, addressed to:

Zapata Corporation

100 Meridian Centre, Suite 350

Rochester, New York 14618

Attn: Avram A. Glazer

Facsimile: (585) 242-8677

With a copy to:

Woods Oviatt Gilman LLP

2 State Street

700 Crossroads Building

Rochester, New York 14614

Attn: Gordon Forth

Facsimile: (585) 987-2901

If to the Purchaser, addressed to:

Omega Protein Corporation

2101 City West Blvd., Bldg. 3, Suite 500

Houston, Texas 77042

Attn: John D. Held

Facsimile: (713) 940-6122

With a copy to:

Porter & Hedges, L.L.P.

1000 Main Street, 36th Floor

Houston, Texas 77002

Attn: Robert G. Reedy

Facsimile: (713) 226-6274

Either Party may designate in a writing to the other Party any other address or
facsimile number to which, and any other Person to whom or which, a copy of any
such notice, request, instruction or other communication should be sent.

SECTION 12.2 Choice of Law. This Agreement shall be construed (both as to
validity and performance) and enforced in accordance with, and governed by the
Laws of the State of Nevada applicable to agreements made and to be performed
wholly within such jurisdiction and irrespective of any choice of Law provision
that would require application of the Law of any other jurisdiction.

 

31



--------------------------------------------------------------------------------

SECTION 12.3 Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, except as otherwise expressly provided for in
Sections 3.1, 10.3 and 10.4, the Parties will pay or cause to be paid all of
their own fees and expenses incident to this Agreement and in preparing to
consummate and in consummating the transactions contemplated hereby, including
the fees and expenses of any broker, finder, financial advisor, investment
banker, legal advisor or similar person engaged by such Party.

SECTION 12.4 No Consequential or Punitive Damages. Neither Party hereto (or any
of their respective Affiliates) shall, under any circumstance, be liable to the
other Party (or its Affiliates) for any consequential, exemplary, special,
indirect, incidental or punitive damages claimed by such other Party under the
terms of or due to any breach of this Agreement, including, but not limited to,
loss of revenue or income, cost of capital, or loss of business reputation or
opportunity.

SECTION 12.5 Titles. The headings of the articles and sections of this Agreement
are inserted for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement.

SECTION 12.6 Waiver. No failure of a Party to require, and no delay by a Party
in requiring, the other Party to comply with any provision of this Agreement
shall constitute a waiver of the right to require such compliance. No failure of
a Party to exercise, and no delay by a Party in exercising, any right or remedy
under this Agreement shall constitute a waiver of such right or remedy. No
waiver by a Party of any right or remedy under this Agreement shall be effective
unless made in writing. Any waiver by a Party of any right or remedy under this
Agreement shall be limited to the specific instance and shall not constitute a
waiver of such right or remedy in the future.

SECTION 12.7 Binding; Third-Party Beneficiaries. This Agreement shall be binding
upon the Parties and upon each of their respective successors and assignees and
shall inure to the benefit of, and be enforceable by, each Party and each of
their respective successors and assignees; provided, however, that, with the
exception of an assignment by the Seller to any Affiliate thereof, neither Party
shall assign any right or obligation arising pursuant to this Agreement without
first obtaining the written consent of the other Party. Nothing in this
Agreement shall create or be deemed to create any third-party beneficiary rights
in any Person not a party to this Agreement.

SECTION 12.8 Entire Agreement. This Agreement and the other Acquisition
Documents contains the entire agreement between the Parties with respect to the
subject of this Agreement, and supersedes each course of conduct previously
pursued, accepted or acquiesced in, and each written and oral agreement and
representation previously made, by the Parties with respect thereto, whether or
not relied or acted upon, including the letter agreement dated August 23, 2006,
between the Seller and the Purchaser. Notwithstanding the foregoing, the
confidentiality agreement dated April 12, 2006, between the Purchaser and the
Seller shall survive and continue in effect.

SECTION 12.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such

 

32



--------------------------------------------------------------------------------

prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

SECTION 12.10 Modification. No course of performance or other conduct hereafter
pursued, accepted or acquiesced in, and no oral agreement or representation made
in the future, by the Parties, whether or not relied or acted upon, and no usage
of trade, whether or not relied or acted upon, shall modify or terminate this
Agreement, impair or otherwise affect any obligation of the Parties pursuant to
this Agreement or otherwise operate as a waiver of any such right or remedy. No
modification of this Agreement or waiver of any such right or remedy shall be
effective unless made in writing duly executed by the Purchaser and the Seller.

SECTION 12.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument. Either Party may execute
this Agreement by facsimile signature and the other Party shall be entitled to
rely on such facsimile signature as evidence that this Agreement has been duly
executed by such Party. Either Party executing this Agreement by facsimile
signature shall immediately forward to the other Party an original signature
page by overnight mail or delivery service.

SECTION 12.12 Time of Essence. Time is of the essence in this Agreement.

[Signature Page to Follow]

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Purchaser and the Seller has caused to be
executed by a duly authorized officer this Agreement on the day and year
indicated at the beginning of this Agreement.

 

OMEGA PROTEIN CORPORATION By:  

/s/ Joseph L. von Rosenberg III

  Joseph L. von Rosenberg III, President and   Chief Executive Officer ZAPATA
CORPORATION By:  

/s/ Avram A. Glazer

  Avram A. Glazer, Chairman, President and   Chief Executive Officer

 

34